December 22, 1949

    Hon. Raymond E. Wagee              opinion ao. v-981.
    county     Attorney
    Galveston County                  Re: The authority of the
    Galveston,Texas                       CommlssIoIlers'court
                                          to revlse'bullding
                                          speclfIoatIonsand
                                          add $1999.57 to.the
                                          contract nrlce vltb-
                                          out raadv&tising for
    Dear air:                             competitive
                                               -. _. bids.
                   Your request for an oplnloa Is In part as fol-
    lovs:
                  "The CommlssIonersCourt entered into
             a contract vlth R. P. F'rankvbloh vas avard-
             ed after complyingvith the statute on a bid
             of $5813.16, and thereafter the City Bulld-
             lng Inspector refused to issue a permit for
             the oonetructlonof the building which vas
             to be a public rest room at East Beach Play-
             ground outside the Seavall of the City of
             Galveston,Texas. on ootober 14tl+ 1949,
             the CommissionersCourt, because addltlon-
             al ohanges had~to be made ~$0comply with
             the building oode of the~~clty'of'Galveston,
             passed a resolution (e copy of vhtch Is:ea-~
             olosed) authorizingthe auccessful,bldd&r,
             R. P. Frank to make the changes for a dlf-
             ference of $1999.57 aud excluded a tile
             floor vhlch vas In the original plans. The
             CommIssIonersCourt did not advertise.for
             nev bids because they felt that under Art-
             icle 2368a, Seotlon 2 of the Revised Civil
             Statutes of Texas the amount vas under
             $2000.00 and that additional bids vere not
             necessary.
                  n. . .

                  "'Does the Court have authority to let
             Mr. prank complete the contraot vlth tile
             changes made In the resolution vLthout



L
Hon. Raymond E. Magee, page 2   (v-981)
                                                           '
     resdvertlsing for additional bids?'"

          We am unable to find among the documents
vhlch you present for our conslderatlon any information
from which we might determine in what particular the
building contract Is violative of the building code of
the City of Galveston. It follows that neither are ve
able to determine exactly what changes were made in
the contract In question, other than the exclusion of s
tile flaor from the original plans. The submitted facts
do reveal, however, that changes were made In the speci-
fications which, as advertised, were the basis of ths
bids upon which the contract was awarded.
          The rules as to vh& there must be a new sd-
vertisement for bids when changes are made in the specl-
floations submitted as the basis for bids In the first
Instance are well stated In 43 Amerloan Jurisprudence
789, Public Works and Contracts, Section 46, as follows:
         ,I
          . . . After bids have been made upon
    the basis of plans and specIfIoatIons prepar-
    ed by public authorities and given out to all
    Interested bidders, no material or substantial
    change In any of the terms of such plans and
    specifications will be allowed without a new
    advertisement giving all bidders opportunity
    to bid under the new plans and specifications.
    . . .
          "Cases are legion In which contracts have
    been condemned by reason of the departure from
    ,the notice or specifications In some particular
    which was substantially favorable to the bld-
    der. Among particular departures from the ad-
    vertised plans .and specIfIcatIons that have been
    regarded as material may be mentioned an exten-
    sion of the time within which the proposed work
    is to be oompleted, In oases wheretime Is of
    the essenoe of the oontract,,a stipulation for
    the use of paving materials different from that
    designated In the advertised plans and speclfi-
    oatlons, or setting a different price for a
    portion of the work. And the courts will not
    permit this rule to be circumvented Indirectly
    by permitting public authorities after entering
    Into a legal contract pursuant to the advertised
    plans and speolflcatlons, later to make a new
    contract or supplemental contract with the suc-
    cessful bidder embodying changes In those plans
’   .


        Hon. Raymond E. Ma&e; pige 3    (V-981)


               and speclfloations.. . ."
                  See also Iowa-R~braakza
                                        LI
        city of Cournl
        the annotatzon,
                  Yoa state that the ohanges neoessary to com-
        ply vlth the building oode oaused the addition of $1999.-
        57,to a contract originally aaarded on a $5814.16bid as
        a general rnle, vhether a ohange Is "substantial"Is s
        question of fact. It is onr opinion, hovever, that
        changes amountingto more than one-third of the original
        oontraot prloe must be.oonslderedsubstantialand materl-
        al. In that oase the situationvhloh you present to us
        comes within the rules state&above, and, notwithstand-
        ing the additionalamount is less than $2,000, the ooun-
        ty is required to readvertlaefor bids In compliance
        with the provIsIons of Article 2368a, Vernon's Civil
        Statutes.                              _.
                                SUMMARY
                    When material and substantialchanges,
               amounting to $1999.57 (more than one-thiti
               of the original oontraof prloe), are made by
               the County in the plans and speoFiloatI&s
               for a public building after a oontract for
               the construction of that building has been
               made In oompllancevIth Article 2368a, V.C.S.,
               the County must readvertlse for bids, not-
               withstandingthe additional amount is less
               than two thousand ($2,000) Dollars.
                                           Yours very truly,
                                       ATTORNEY   GENRRAL OF !CRXAS


        ATTOW     GXRXRAL
        JR:EJ:b:mv                                Assistant


                                             X. Jacobson
                                               Assistant